Citation Nr: 0613444	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  

The veteran's January 2004 Notice of Disagreement also 
addressed claims of service connection for bilateral hearing 
loss and a bilateral foot disorder.  

The veteran, however, withdrew the claim of service 
connection for bilateral hearing loss during an informal RO 
conference in April 2004.  Moreover, in June 2004, the RO 
granted service connection for bilateral plantar fasciitis 
and assigned separate evaluations for each foot.  

The veteran requested a hearing at the Board in his July 2004 
Substantive Appeal and was scheduled for such a hearing in 
October 2004.  He failed to appear for that hearing, however, 
and there is no indication from the record that he presented 
good cause for his failure to appear at that hearing.  

The Board will therefore proceed with his appeal as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d).  

The claim of service connection for a low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

1.  The veteran is not shown to have had complaints or 
findings of tinnitus in service or for many years thereafter.  

2.  The currently demonstrated tinnitus is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by tinnitus is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, with service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id. 

Hence, any absence of a thorough discussion of a disability 
rating and an effective date will not prove prejudicial in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. at 
394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case, a careful review of the veteran's 
service medical records shows that they are negative for 
complaints or findings of, or treatment for, ringing of the 
ears or tinnitus.  His DD Form 214 indicates that he worked 
as a clerk typist during service, although he also received 
several weaponry commendations.  

The veteran's October 2002 application contains a reference 
to a "hearing" disability dating back to 1976, but he did 
not specify tinnitus in this submission.  

During the July 2003 VA examination conducted in conjunction 
with the present appeal, the veteran reported having 
occasional tinnitus dating back one year, with five to ten 
minutes duration for the past month.  According to the VA 
examiner, it was "etiology unknown."  

The veteran was subsequently seen for tinnitus dating back 
one year at a VA facility later in July 2003.  

In his January 2004 Notice of Disagreement, the veteran 
reported that he never had tinnitus "until a few years 
ago."  

As noted above, the Board is aware that, under Charles, a 
veteran's lay testimony as to continuity of symptomatology is 
considered competent evidence in cases where service 
connection for tinnitus is claimed.   

The facts of this case, however, are different from those of 
Charles.  In that case, the veteran had reported ongoing 
tinnitus beginning in service.  

By contrast, in the present case, the veteran has asserted on 
several occasions that his tinnitus was first manifested well 
after his separation from service in 1990.  He has not 
asserted continuous tinnitus symptomatology since service.  

Moreover, the Board notes that none of the medical 
documentation of record contains a medical opinion 
substantiating a causal link between the current tinnitus and 
any event or incident of service.  

The Board is aware that the VA examination from June 2003 
does not contain a definite opinion as to the etiology of the 
veteran's claimed tinnitus.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no basis for linking the 
veteran's claimed tinnitus to service, including, in fact, 
his own lay contentions, and no reasonable possibility that a 
VA examination would result in favorable findings.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus, and it 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for tinnitus is denied.  



REMAND

The veteran asserts having had a low back disorder since a 
motor vehicle accident in service in 1972, as noted in a June 
2003 VA medical record.  

An MRI from August 2003 confirmed degenerative disc disease 
of the lumbosacral spine.  

In view of this, the Board has reviewed the service medical 
records and observes that, in January 1974, the veteran was 
seen for low back pain following a sports injury.  

Following a second sports injury in April 1974, an impression 
of low back strain was rendered.  

Given the veteran's in-service treatment for low back 
injuries and his current diagnosis, the Board finds that a VA 
examination addressing the nature and etiology of his current 
low back disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  Such an examination has not been conducted to 
date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his current low back 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the current 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such a disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for a low back 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


